Mr. Justice Sheldon, dissenting: I dissent from so much of the foregoing opinion as may seem to imply, that, in the case of such a provision as the present, there is required, in addition to knowledge, assent to it. Where the provision, as here, is for the purpose of securing disclosure of value, knowledge of it brought home to the consignor is sufficient. But where it is a simple restriction of common law liability, then there must be assent in addition to knowledge. This distinction was recognized and adopted in the Oppenheimer ease. The opinion, inadvertently I think, overlooks the distinction.